* Headnote 1. Animals, 3 C.J., Section 153.
This is an action by appellee, W.P. Middleton, against appellant, Franklin county, for the value of an ox owned *Page 426 
by appellee which he claims was killed by appellant in an effort to enforce the Cattle Fever Tick Law (chapter 167, Laws of 1916, as amended by chapter 38 of the Laws of 1917). There was a judgment for appellee for eighty dollars, from which judgment appellant prosecutes this appeal.
Appellant claimed that appellee had violated the Cattle Fever Tick Law by refusing to dip his cattle, including the ox in question, and sent out its "rangers" to drive appellee's cattle to a dipping vat and dip them. The rangers in an effort to carry out appellant's instructions lassoed appellee's ox; the ox broke away from them and got away and in a few days afterwards was found dead, caused from being tangled up in the ropes which were used to lasso him. This did not occur at or near the county dipping vat where the ox was to be dipped. Section 1, chapter 38, Laws of 1917, provides, in substance, that a county shall be liable to the owner of any live stock for a reasonable compensation where his stock is killed or permanently injured "in the process of dipping or as a result of such dipping for the eradication of cattle tick," etc.
The question is whether or not appellee's ox was killed in the process of dipping or as a result of such dipping. Following the case of Covington v. Pickering, 123 Miss. 20, 85 So. 114, we hold that the death of appellee's ox was not caused by the process of dipping or as a result of such dipping. The injury which the statute makes the county liable for must take place during the actual process of dipping. What takes place while driving the live stock or attempting to drive them to the dipping vat is not covered by the statute. The statute is in derogation of the common law, and, to make the county liable, plaintiff must bring his cause within the provision of the statute.
Reversed, and judgment here for appellant. *Page 427